DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/24/2021 have been entered. Claims 24, 26-29, and 33-41 remain pending in the application.
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
Applicant states on page 8 that new claims 36-41 have been added and are allowable over the cited art of record. Examiner respectfully disagrees because new claims 36-41 do not contain the subject matter previously indicated as allowable. A prior art rejection of claims 36-41 is set forth below.
Regarding the rejection of claim 35 under 35 USC 103 in view of Drasler et al. (US 2009/0240202), Applicant argues on pages 8-10 the various passages of the reference which discuss the passive expansion of the sheath from its smaller relaxed diameter. From the highlighted passage of paragraphs [0008-0009], applicant then argues that Drasler teaches that the “entire” expandable introducer sheath expands to a larger diameter via a passive mechanism as a larger aspect of a passing catheter is passed through the sheath. Applicant appears to argue that Drasler specifically fails to teach “locally and temporarily transitioning to a second expanded configuration” and “recollapsing to the first collapsed configuration at the location after the medical device moves distally past the location”. Examiner first points out that claim 35 is an apparatus claim requiring the sheath be “capable of” achieving the claimed configurations and further notes that the medical device is not a positively recited element of the claim. The limitations in question constitute functional language, indicating that the claimed device need only be capable of being used in such a manner. Therefore, Drasler need not .
Allowable Subject Matter
Claims 24, 26-29, 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 24, the prior art of record fails to teach or render obvious a system for deploying a device to a distal location in a blood vessel comprising an introducer sheath and a two-part dilator assembly to place the sheath into tension to minimize the outer diameter of the entire sheath, wherein said minimized outer diameter of said entire introducer sheath during insertion is less than an outer diameter of said entire introducer sheath in the first collapsed configuration, and wherein said outer diameter of said entire introducer sheath in the first collapsed configuration is less than an outer diameter of said introducer sheath in the second expanded configuration, in combination with the remaining limitations of the claims. The closest prior art is Drasler (US 2009/0240202) in view of Romley (US 5,911,702) further in view of Querals (US 5,290,295), which teach the limitations of claim 24 but are silent regarding said minimized outer diameter of said entire introducer sheath during insertion is less than an outer diameter of said entire introducer sheath in the first collapsed configuration, and wherein said outer diameter of said entire introducer sheath in the first collapsed configuration is less than an outer diameter of said introducer sheath in the second expanded configuration. Claims 26 and 34 are allowable for the reasons set forth in the office action mailed on 11/09/2020 and repeated herein. Regarding claims 26 and 34, the prior art of record fails to teach or render obvious a system for deploying a device to a distal location in a blood vessel comprising an introducer sheath and a two-part dilator assembly to place the sheath into tension to minimize the outer diameter of the entire sheath, wherein said minimized outer diameter of said entire introducer sheath during insertion is less than an outer diameter of said entire introducer sheath .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2010/0094392).
Regarding claim 36, Nguyen et al. discloses an expandable introducer sheath (22, paragraph [0071 and 0087], FIGs 7-8. Elements of sheath 22 in FIGs 7-8 that have the same reference numerals as those recited in the previous embodiments of FIGs 2A-6 are understood to be the same unless otherwise stated) comprising: an expandable and contractible tubular shaft (Tubular layer 28 forms a shaft, FIGs 2A and 7, paragraphs [0076-0093]; layer 28 is expandable and contractable) comprising a lumen (Lumen 30, FIG 7) sized and expandable to receive a positionable medical device therethrough (FIG 5-6 show the tubular shaft is expandable and contractible to receive a medical device therethrough, paragraphs [0085-0086]; “prosthetic device” is the medical device), wherein the expandable and contractible tubular shaft includes a plurality of braided fibers (Layer 28 of the shaft includes a plurality of braided fibers, paragraphs [0092-0093]) arranged in a mesh pattern (The braided configuration is interpreted as a mesh pattern); a sealing layer (50, FIGs 7-8, paragraphs [0087-0091]; polymeric covering 50 is interpreted as a sealing layer) apart from the expandable and contractible tubular shaft (Layer 50 is separate from and movable relative to the shaft, paragraph [0089]), wherein the sealing layer is positioned along the expandable and contractible tubular shaft (FIGs 7-8, paragraphs [0087-0091]), and further wherein a porosity of the sealing layer is less than a porosity of the expandable and contractible tubular shaft (The braided mesh of tubular layer 28 has an open cell configuration having a braid density disclosed in paragraph [0092]. The cells define the porosity of the shaft. Polymeric covering 50 can be made of PTFE and/or high density polyethylene, paragraph [0091], which have a lower porosity than the mesh openings in 28); and a proximal hub (Paragraph [0083] discloses a hemostasis valve, not shown, is inserted within the lumen of the sheath at the proximal end 38. The hemostasis valve is interpreted as a “hub” because it provides a material separate from the shaft that can be grasped and manipulated by the user) operably coupled to a proximal end (38) of the expandable and contractible tubular shaft (Paragraph [0083] discloses the hemostasis valve is coupled to a proximal end of sheath 22 and 
Regarding claim 37, Nguyen et al. discloses the expandable and contractible tubular shaft is configured to locally expand around the positionable medical device as it is passed through the expandable and contractible tubular shaft (FIG 5, Paragraph [0085] discloses the shaft locally expands at buldge 44 as a device is passed through the lumen), and then to locally re-contract as the positionable medical device passes to an adjacent portion of the expandable and contractible tubular shaft (FIGs 5-6, paragraph [0085] disclose the shaft locally re-contracts after the medical device is pushed to an adjacent portion of the shaft).  
Regarding claim 38, Nguyen et al. discloses the expandable and contractible tubular shaft is further configured to be contractible to an unexpanded state when the positionable medical device is removed (FIGs 5-6, paragraph [0085] discloses the shaft “automatically returns to its original shape and size”. Diameter 46 represents the unexpanded state while diameter 48 represents an expanded state in response to a medical device passing through the lumen).  
Regarding claim 39, Nguyen et al. discloses the expandable and contractible tubular shaft is further configured to be self-contractible to an unexpanded state when the positionable medical device is removed (FIGs 5-6, paragraph [0085] discloses the shaft “automatically returns to its original shape and size”. Diameter 46 represents the unexpanded state while diameter 48 represents an expanded state in response to a medical device passing through the lumen). 
Regarding claim 40, Nguyen et al. discloses the sealing layer is disposed along a proximal portion of the expandable and contractible tubular shaft, and a distal portion of the expandable and contractible tubular shaft is free of the sealing layer (FIG 8 shows the distal end of the shaft is not covered by sealing layer 50. Further, paragraphs [0087 and 0089] disclose proximal retraction of sealing .  
Claims 36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drasler et al (US 2009/0240202).
	Regarding claim 36, Drasler discloses an expandable introducer sheath (FIG 1A) comprising: an expandable and contractible tubular shaft (20, paragraph [0032]) comprising a lumen sized and expandable to receive a positionable medical device therethrough (Paragraphs [0032-0033]; a larger aspect of an interventional catheter advanced through the sheath is interpreted as a medical device received within a lumen of the sheath), wherein the expandable and contractible tubular shaft includes a plurality of braided fibers (40) arranged in a mesh pattern (Paragraph [0033]; the braided configuration is interpreted as a mesh pattern); a sealing layer (55, paragraph [0033]; coating 55 can be a continuous polymeric layer) apart from the expandable and contractible tubular shaft (Layer 55 is separate from braided fibers 40), wherein the sealing layer is positioned along the expandable and contractible tubular shaft (Paragraph [0033]; the layer is located along the length of structure 25), and further wherein a porosity of the sealing layer is less than a porosity of the expandable and contractible tubular shaft (FIG 1A shows the open cell configuration of the braided fiber wall 40. The cells define the porosity of the shaft 20. Polymeric material 55 can be made of polyurethane, Pebax, polyvinylchloride or silicone, which have a lower porosity than the mesh openings in 20); and a proximal hub (70, FIGs 1A-1B) operably coupled to a proximal end (35) of the expandable and contractible tubular shaft (Paragraph [0033], FIG 1A).
Regarding claim 41, Drasler discloses an expandable introducer sheath (FIG 1A) comprising: an expandable and contractible tubular shaft (20, paragraph [0032]) comprising a lumen sized and expandable to receive a positionable medical device therethrough (Paragraphs [0032-0033]; a larger aspect of an interventional catheter advanced through the sheath is interpreted as a medical device .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Drasler et al (US 2009/0240202).
Regarding claim 35, Drasler discloses an expandable introducer sheath (FIG 1A-1B) comprising: an expandable (FIG 1A) and contractible (FIG 1B) tubular shaft (20) comprising a lumen sized and expandable to receive a positionable medical device therethrough (Paragraphs [0032-0033]; a larger aspect of an interventional catheter advanced through the sheath is interpreted as a medical device received within a lumen of the sheath), wherein the expandable and contractible tubular shaft includes a plurality of braided fibers (40) arranged in a mesh pattern (Paragraph [0033]; the braided configuration is interpreted as a mesh pattern), the expandable and contractible tubular shaft having a first collapsed configuration (FIG 1A) and capable of locally and temporarily transitioning to a second expanded configuration passively during the passage of the medical device therethrough at a location occupied by the medical device (The matrix of fibers holds the sheath in a smaller diameter equilibrium state but allows the sheath to passively expand from its smaller diameter equilibrium state as a larger aspect of an interventional catheter is advanced therethrough. Therefore, the sheath is capable of locally and temporarily transitioning to the expanded configuration; paragraphs [0009, 0032–0033]), the expandable and contractible tubular sheath recollapsing to the first collapsed configuration at the location after the medical device moves distally past the location (Due to the matrix of fibers holding the sheath in a smaller diameter equilibrium state, paragraphs [0009, 0032, 0033]. Since passing of the device further along the sheath removes the only force causing expansion of the sheath away from its smaller equilibrium state at a previous location of the device, the matrix of fibers are capable of recollapsing due to its design to hold the sheath at the smaller diameter equilibrium state); a sealing layer (55, paragraph [0033]; coating 55 can be a continuous polymeric layer) apart from the expandable and contractible tubular shaft (Layer 55 is separate from braided fibers 40), wherein the sealing layer is positioned along the expandable and contractible tubular shaft (Paragraph [0033]; the layer is located along the length of structure 25), and further wherein a porosity of the sealing layer is less than a porosity of the expandable and contractible tubular shaft (FIG 1A shows the open cell configuration of 
	Alternatively, should the Drasler sheath matrix of fibers be found to not be capable of locally recollapsing from a second expanded configuration, Drasler further teaches configuring a matrix of fibers in a sheath (Paragraph [0035]) to be capable of locally recollapsing from a second expanded configuration without active manipulation (Recollapsing due to the configuration of the matrix of fibers providing the sheath with a smaller relaxed diameter configuration; Paragraphs [0035–0036]) after a device passes through the sheath such that the recollapsing is proximal the device upon removal of a force that maintains the sheath in a temporary expanded configuration (paragraph [0043]) to achieve a reduced-size vascular access site (Paragraph [0043]), to improve vascular perfusion past the sheath (Paragraph [0008]), and to improve a therapeutic or diagnostic procedure (Paragraph [0008]).  The presence of the larger aspect of a device within the sheath of FIG 1A provides the only force that maintains the sheath in the expanded configuration from the smaller diameter equilibrium configuration (Paragraphs [0009, 0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the matrix of fibers to be capable of locally recollapsing from a second expanded configuration after the medical device passes to an adjacent portion of the lumen (Removing the expansion force applied by the larger diameter aspect of the device from a previous portion of the sheath; Paragraph [0032]) such that said recollapsing is proximal to the medical device and such that the second expanded configuration of the sheath has a changing location corresponding to the location of the device as the device passes through the sheath (Passing of the device further along the sheath removes the only force causing expansion of the sheath away from its smaller equilibrium .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771